Possessing equipment for the unlawful manufacture of intoxicating liquor is the offense, punishment fixed at confinement in the penitentiary for one year.
There are several counts in the indictment. The one upon which the conviction rests charged that the appellant possessed equipment consisting of a boiler, condenser, container, and burner for the purpose of manufacturing intoxicating liquor. The evidence goes to show that officers, possessed of a search warrant, searched the premises of the appellant, that is, the *Page 510 
place where he lived, including his house and outhouse; that in the barn they found a still, five gallons of whiskey and several barrels of mash. The still had the appearance of having been operated for a long time. It was in operation at the time of its discovery. The appellant resided upon the place and was near the barn or outhouse in which the still was found at the time. There were other persons upon the place. One of them was a son-in-law of the appellant. He defended upon the ground that the outhouse in which the still was found was rented to another person upon the premises; that the appellant was not connected with the offense. This issue was submitted to the jury. The other parties upon the premises were not indicted.
The court instructed the jury, submitting to them the offense of the unlawful manufacture of intoxicating liquor and the unlawful possession of equipment. He also submitted the law of principal offenders, and gave a special charge at the request of the appellant. So far as we are able to judge, the charge sufficiently informed the jury touching the law applicable to the facts which were developed from the offense charged.
There are a number of exceptions to the charge which we have examined but which are deemed unnecessary to discuss in detail, further than to say that it is not believed that any of them point to any fault in the charge which was harmful to the appellant or which would warrant a reversal of the judgment.
We find no brief for the appellant. From our examination of the record, we are of the opinion that the judgment should be affirmed. It is so ordered.
Affirmed.
                    ON MOTION FOR REHEARING.